              Case 2:20-cv-00520-MJP Document 11 Filed 08/13/20 Page 1 of 2



 1                                                            HONORABLE MARSHA PECHMAN

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   AARON JULIUS,                                    IN ADMIRALTY

 9                                Plaintiff,
                                                      Case No. 2:20-cv-00520
10                     vs.
     MARC OREIRO, IN PERSONAM; F/V                    ORDER FOR ENTRY OF DEFAULT
11   FLYIN’ TIGER, OFFICIAL NUMBER                    JUDGMENT AGAINST IN PERSONAM
     562642, HER ENGINES, MACHINERY,                  DEFENDANT MARC OREIRO
12   APPURTANCES, AND CARGO, IN REM;

13                                Defendants.

14

15

16          This matter having come before the Court on plaintiff’s motion for an Order of Entry of

17   Default Judgment against in personam defendant, Marc Oreiro. Plaintiff has complied with

18   Local Rule 55(b) and now seek entry of default judgment on behalf of the plaintiff. The Court

19   has received plaintiff’s motion and declarations and hereby grants the default judgment. The

20   Court enters default judgment according to the following terms:

21

22    Judgment Creditor                               Aaron Julius

23    Judgment Debtor                                 Marc Oreiro

     ORDER FOR ENTRY OF DEFAULT JUDGMENT AGAINST IN                         JOHN W. MERRIAM
     PERSONAM DEFENDANT MARC OREIRO- 1                                  4005 20th Avenue West, Suite 110
     CASE NO.                                                              Seattle, Washington 98199
                                                                       T (206) 729-5252 ♦ F (206) 729-1012
                Case 2:20-cv-00520-MJP Document 11 Filed 08/13/20 Page 2 of 2



 1    Principal Amount                               $15,000

 2    Wage Penalty per RCW 49.52.050 and .070        $15,000

 3    Attorney Fees per RCW 49.48.030                $4,590

 4    TOTAL JUDGMENT                                 $34,590

 5

 6

 7            Dated this 13th day of August, 2020.



                                                               A
 8

 9
                                                               Marsha J. Pechman
10                                                             United States District Judge

11

12
     Presented By:
13

14
     By:      /s/ John W. Merriam
15
           John W. Merriam, WSBA #12749
16

17

18

19

20

21

22

23

     ORDER FOR ENTRY OF DEFAULT JUDGMENT AGAINST IN                       JOHN W. MERRIAM
     PERSONAM DEFENDANT MARC OREIRO- 2                                4005 20th Avenue West, Suite 110
     CASE NO.                                                            Seattle, Washington 98199
                                                                     T (206) 729-5252 ♦ F (206) 729-1012
